Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Maeda et al. (2021/0049713) discloses “system may include a reservation module, a request module, a membership module, and a schedule module. The reservation module is configured to reserve a charging window of time for a charging station. The charging window is reserved for a first entity from a second entity. The request module is configured to receive a reservation request from an account associated with a user having a vehicle. The membership module is configured to determine a membership benefit associated with the reservation request.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a rechargeable battery configured to power the transport; a processor configured to determine, via a software application, energy needs of a power grid associated with the transport; determine a value of charge power for the rechargeable battery based on a power level of the rechargeable battery and determine a type of energy from which to draw power based on the determined energy needs of the power grid, and generate a request message and store the value of charge power in a first field within the request message and the type of energy from which to draw the charge power in a second field of the request message; and an interface configured to transmit the request message from the transport to a computing system associated with a charging station.

With respect to independent claim 8, the closest prior art reference Maeda et al. (2021/0049713) discloses “system may include a reservation module, a request module, a membership module, and a schedule module. The reservation module is configured to reserve a charging window of time for a charging station. The charging window is reserved for a first entity from a second entity. The request module is configured to receive a reservation request from an account associated with a user having a vehicle. The membership module is configured to determine a membership benefit associated with the reservation request.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, establishing a communication channel between a computing system associated with a plurality of available power sources and a transport comprising a rechargeable battery that is configured to power the transport; determining, via a software application, energy needs of a power grid associated with the transport; determining a value of charge power for the rechargeable battery based on a power level of the rechargeable battery and determine a type of energy from which to draw power based on the determined energy needs of the power grid; generating a request message and storing the value of charge power in a first field within the request message and the type of energy from which to draw the charge power in a second field of the request message; and transmitting the request message from the transport to the computing system via the established communication channel.

With respect to independent claim 15, the closest prior art reference Maeda et al. (2021/0049713) discloses “system may include a reservation module, a request module, a membership module, and a schedule module. The reservation module is configured to reserve a charging window of time for a charging station. The charging window is reserved for a first entity from a second entity. The request module is configured to receive a reservation request from an account associated with a user having a vehicle. The membership module is configured to determine a membership benefit associated with the reservation request.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: establishing a communication channel between a computing system associated with a plurality of available power sources and a transport comprising a rechargeable battery that is configured to power the transport; determining, via a software application, energy needs of a power grid associated with the transport; determining a value of charge power for the rechargeable battery based on a power level of the rechargeable battery and determine a type of energy from which to draw power based on the determined energy needs of the power grid; generating a request message and storing the value of charge power in a first field within the request message and the type of energy from which to draw the charge power in a second field of the request message; and transmitting the request message from the transport to the computing system via the established communication channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836